Citation Nr: 0008887	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for duodenitis with 
gastroesophageal reflux, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1944 to 
December 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which might be considered exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Duodenitis with gastroesophageal reflux is manifested by no 
more than a considerable impairment in health.


CONCLUSION OF LAW

Duodenitis with gastroesophageal reflux is no more than 30 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a July 1995 rating decision that 
confirmed and continued a 10 percent evaluation for 
psychogenic gastrointestinal reaction.  During the pendency 
of the appeal, the RO increased the evaluation for 
psychogenic gastrointestinal reaction to 30 percent from 
March 29, 1995, the date of receipt of the claim.

In October 1997, the Board remanded the appeal.  The RO was 
to review medical evidence submitted without a waiver of RO 
consideration pursuant to 38 C.F.R. § 20.1304(c) (1999).  The 
RO had indicated that organic factors now predominated the 
appellant's condition.  The RO was instructed to consider the 
new evidence and readjudicate the disability rating pursuant 
to the revised schedule for rating mental disorders, which 
had been amended during the pendency of the appeal.  
38 C.F.R. § 4.130 (1999).  The revised regulation for 
evaluating disability from mental disorders directs that when 
a singe disability has been diagnosed both as a physical 
condition and as a mental disorder, the disability is to be 
evaluated using a Diagnostic Code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d) (1999).

The RO issued a rating decision in June 1998 that confirmed 
and continued a 30 percent evaluation and recharacterized the 
appellant's disability as duodenitis with gastroesophageal 
reflux by analogy under Diagnostic Code 7305-7346.

The appellant testified before the RO in November 1995.  He 
has reflux that gives him a lot of trouble.  Any activity 
after he eats makes it worse.  Both his stomach and his 
intestines stay sore.  Particularly after he eats, he gets 
short of breath.  He frequently gets nauseated, but has very 
little vomiting.  He gets constipated.

An upper gastrointestinal series performed in November 1994 
revealed minimal gastroesophageal reflux to the upper 
esophagus without esophagitis.  There was mild thickening of 
the folds in the distal antrum and duodenal bulb that might 
have represented inflammation or scarring, but there was no 
active ulceration.

A VA examination was conducted in June 1995.  The appellant 
reported difficulty with belching and bloating.  He had no 
history of melanotic stools.  He had no problem with 
vomiting, although occasionally he became nauseated.  He had 
no weight loss.  His weight was 173 lbs.  He had a history of 
blood in the stools secondary to hemorrhoids.  On examination 
the abdomen was soft, bowel sounds were active, and there was 
tenderness over the left and right lower quadrant.  
Hemorrhoidal tags were present but there was no blood noted.  
Occult blood was negative.  Diagnoses included diverticulosis 
of the sigmoid colon with spasms and irritability, 
incompetent cardiac sphincter of the stomach with reflux in 
the recumbent position, and duodenitis with gastric reflux.  
No hiatal hernia was noted.  There was a remote history of 
peptic ulcer disease.  A VA psychiatric examination concluded 
that there were no significant findings to diagnose any 
psychiatric illness.

In August 1995 VA Medical Center notes, the appellant 
complained of daily dyspepsia.  Mild epigastric tenderness 
was noted on abdominal examination.  Gastroesophageal reflux 
disease was diagnosed.  In August 1995 he complained of 
abdominal cramping and diarrhea with bloody bowel movements 
after starting erythromycin.  An adverse reaction to 
erythromycin was diagnosed.  In September 1995 he reported 
abdominal cramping, bloating, headache and malaise after 
starting new medication.

In February 1997 he had a positive CLOTEST which was said to 
be abnormal.  He underwent a biopsy of the esophagus and a 
colon polyp for a preoperative history of rectal bleeding and 
tarry stools.  Moderate to severe chronic esophagitis and an 
adenomatous polyp was diagnosed.

A VA examination was conducted in October 1998.  The 
appellant reported blood in his stools the week prior to the 
examination.  He was taking medication at bedtime for his 
abdominal complaints.  His weight was 175 lbs.  On 
examination of his abdomen, there was tenderness in the 
epigastric area towards the right upper quadrant.  There were 
external hemorrhoids without bleeding.  The anal skin area 
was irritated and red.  Peptic ulcer disease with residual 
duodenal bulb deformity suggestive of duodenal ulcer, 
gastroesophageal reflux disease (not psychogenic), hiatal 
hernia, diverticulosis and anemia were diagnosed.

An upper gastrointestinal series in November 1998 revealed a 
small early hiatal hernia with gastric reflux.  Otherwise, 
the upper gastrointestinal tract was within satisfactory 
limits.  A barium enema revealed diverticulitis of the 
sigmoid colon and mild redundancy of the bowel.  There was an 
area of persistent irritability and luminal narrowing in the 
ascending colon; to be reevaluated as it was possibly an 
early annular lesion.

A VA psychiatric examination was conducted in November 1998.  
The appellant had been depressed since his wife had died in 
September.  All of his psychological testing suggested that 
he was physically ill, and most likely depressed, suffering 
with generalized anxiety and with a passive dependence 
orientation toward adapting.  He was diagnosed with a major 
depressive episode without psychotic features.  His 
psychosocial stressors were problems related to the social 
environment, isolation, living alone, problems related with 
the primary support group, and death of his spouse.  His 
Global Assessment of Functioning score was 44, with his score 
for the past year 50.

In July 1999, an examiner opined that anemia in this 
appellant was not due to peptic ulcer disease or 
gastroesophageal reflux disease.  There was no clinical 
evidence of gastrointestinal bleeding.  His lab findings 
indicated his anemia might be related to prostate cancer. 

The appellant's disorder is currently classified as 
duodenitis with gastroesophageal reflux, which the RO has 
evaluated under the criteria for duodenal ulcer and hiatal 
hernia.  With symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health, a 60 percent evaluation is assigned.  With 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent evaluation is assigned.  With two or 
more of the symptoms for the 30 percent evaluation of less 
severity, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.114; Diagnostic Code 7246 (1999).  

The Board has also considered evaluation as for duodenal 
ulcer.  When severe; with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, a 60 
percent evaluation is assigned.  When moderately severe; less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, a 40 percent evaluation is assigned.  When 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations, a 20 percent evaluation 
is assigned.  When mild; with recurring symptoms once or 
twice yearly, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.114; Diagnostic Code 7305 (1999).

The preponderance of the evidence is against a higher 
evaluation.  Although the appellant has abdominal tenderness 
that has been objectively demonstrated, he has denied 
vomiting.  There has been no material weight loss and no 
hematemesis.  The appellant has occasionally reported bloody 
stools, however his anemia has been attributed to causes 
other that his service connected duodenitis with 
gastroesophageal reflux.  Recurrent incapacitating episodes 
of ulcer disease are not of record.  Therefore, the findings 
of competent medical examiners do not demonstrate a severe or 
moderately severe impairment in his health due to the service 
connected duodenitis with gastroesophageal reflux.

The evidence establishes that the gastrointestinal disability 
represents the dominant and more disabling aspect of this 
disability, and that evaluation under the criteria for rating 
the digestive system is appropriate in this case.  The Board 
has considered the representative's argument that a higher 
evaluation is warranted based on the findings at the 
conclusion of the November 1998 VA psychiatric examination.  
The Board rejects this argument on the basis that the 
examiner indicated that the appellant was physically ill.  
His psychosocial stressors on Axis IV did not include any 
physical illnesses.  Furthermore, the medical examiner at the 
conclusion of the October 1998 VA examination concluded that 
peptic ulcer disease and gastroesophageal disease were not 
psychogenic.  Absent competent medical evidence that 
attributes major depression to service connected duodenitis 
with gastroesophageal reflux, or competent evidence that the 
mental disorder is the predominant feature of his service 
connected disability, evaluation under the schedule for 
rating mental disorders is not warranted.  Additionally, the 
Board declines to obtain any additional medical opinion 
regarding whether the diagnosed major depressive episode is 
related to his service connected duodenitis with 
gastroesophageal reflux since the examiner who diagnosed 
depression related it to the death of the appellant's wife 
and change in his social circumstances.

The Board notes that the appellant has been service connected 
for a disorder classified as psychogenic gastrointestinal 
reaction.  However, there is no competent evidence that 
relates the current psychiatric manifestations, diagnosed as 
major depression, to the service connected psychogenic 
gastrointestinal reaction.  The use of manifestations not 
resulting from service connected disease or injury in 
establishing the service connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (1999).

The Board has also considered the appellant's testimony.  The 
appellant is competent to state that his condition is worse.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  The reports of competent medical examiners do 
not support a finding of symptomatology productive of severe 
or moderately-severe impairment of health.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding.  
38 C.F.R. §§ 4.113, 4.14 (1999).  Ratings under Diagnostic 
Codes 7305 and 7346 will not be combined with each other.  A 
single evaluation will be assigned under the Diagnostic Code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (1999).  The Board finds in the instant case, that 
the medical evidence does not support of finding of separate 
illnesses, and that the severity of the overall disability 
does not warrant elevation to the next higher evaluation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).



ORDER

An increased evaluation for duodenitis with gastroesophageal 
reflux is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


